Exhibit 10.1

 

[exh101_01.jpg]

NO TE Date 4/9/2020 Note Amount $ 2,727,970.00 Borrower The Joint Corporation
Lender JPMorgan Chase Bank, N.A. 1. PROMISE TO PAY. Borrower promises to pay to
the order of Lender the Note Amount, plus interest on the unpaid principal
balance at the Note Rate, and all other amounts required by this Note. 2.
DEFINITIONS. “CARES Act” means the Coronavirus Aid, Relief, and Economic
Security Act. “Deferral Period” means the six month period beginning on the date
of this Note. "Loan" means the loan evidenced by this Note. “Maturity Date”
means twenty - four (24) months from the date of this Note. “Note Rate” means an
interest rate of 0.98% Per Annum and interest shall accrue on the unpaid
principal balance computed on the basis of the actual number of days elapsed in
a year of 360 days. “Per Annum” means for a year deemed to be comprised of 360
days. "SBA" means the Small Business Administration, an Agency of the United
States of America. 3. CONDITIONS PRECEDENT TO FUNDING OF LOAN. Before the
funding of the Loan, the following conditions must be satisfied: A. Lender has
approved the request for the Loan. B. Lender has received approval from SBA to
fund the Loan. 4. PAYMENT TERMS. Borrower will pay this Note as follows:
DocuSign Envelope ID: 496E3678 - 2AD3 - 4B91 - 942D - 24C91E840A19

 

 

[exh101_02.jpg]

DocuSign Envelope ID: 496E3678 - 2AD3 - 4B91 - 942D - 24C91E840A19 A. No
Payments During Deferral Period. There shall be no payments due by Borrower
during the Deferral Period. B. Principal and Interest Payments. Commencing one
month after the expiration of the Deferral Period, and continuing on the same
day of each month thereafter until the Maturity Date, Borrower shall pay to
Lender monthly payments of principal and interest, each in such equal amount
required to fully amortize the principal amount outstanding on the Note on the
last day of the Deferral Period by the Maturity Date. C. Maturity Date. On the
Maturity Date, Borrower shall pay to Lender any and all unpaid principal plus
accrued and unpaid interest plus interest accrued during the Deferral Period.
This Note will mature on the Maturity Date. D. If any payment is due on a date
for which there is no numerical equivalent in a particular calendar month then
it shall be due on the last day of such month. If any payment is due on a day
that is not a Business Day, the payment will be made on the next Business Day.
The term "Business Day" means a day other than a Saturday, Sunday or any other
day on which national banking associations are authorized to be closed. E.
Payments shall be allocated among principal and interest at the discretion of
Lender unless otherwise agreed or required by applicable law. Notwithstanding,
in the event the Loan, or any portion thereof, is forgiven pursuant to the
Paycheck Protection Program under the federal CARES Act, the amount so forgiven
shall be applied to principal. F. Borrower may prepay this Note at any time
without payment of any premium. 5. CERTIFICATIONS. Borrower certifies as
follows: A. Current economic uncertainty makes this Loan necessary to support
the ongoing operations of Borrower. B. Loan funds will be used to retain workers
and maintain payroll or make mortgage payments, lease payments, and utility
payments. C. During the period beginning on February 15, 2020 and ending on
December 31, 2020, Borrower has not and will not receive another loan under this
program. D. Borrower was in operation on February 15, 2020 and (i) had employees
for whom it paid salaries and payroll taxes, or (ii) paid independent
contractors as reported on a 1099 - Misc. 6. AGREEMENTS. Borrower understands
and agrees, and waives and releases Lender, as follows: A. The Loan would be
made under the SBA’s Paycheck Protection Program. Accordingly, it must be
submitted to and approved by the SBA. There is limited funding available under
the Paycheck Protection Program and so all applications submitted will not be
approved by the SBA. B. Lender is participating in the Payroll Protection
Program to help businesses impacted by the economic impact from COVID - 19.
However, Lender anticipates high volume and there may be processing delays and
system failures along with other issues that interfere with submission of your
application to SBA. Lender

 

 

[exh101_03.jpg]

DocuSign Envelope ID: 496E3678 - 2AD3 - 4B91 - 942D - 24C91E840A19 does not
represent or guarantee that it will submit the application before SBA funding is
no longer available or at all. You agree that Lender is not responsible or
liable to you (i) if the application is not submitted to the SBA until after SBA
stops approving applications, for any reason or (ii) if the application is not
processed. You forever release and waive any claims against Lender concerning
failure to obtain the Loan. This release and waiver applies to but is not
limited to any claims concerning Lender’s (i) pace, manner or systems for
processing or prioritizing applications, or (ii) representations by Lender
regarding the application process, the Paycheck Protection Program, or
availability of funding. This agreed to release and waiver supersedes any prior
communications, understandings, agreements or communications on the issues set
forth herein. C. Forgiveness of the Loan is only available for principal that is
used for the limited purposes that qualify for forgiveness under SBA
requirements, and that to obtain forgiveness, Borrower must request it and must
provide documentation in accordance with the SBA requirements, and certify that
the amounts Borrower is requesting to be forgiven qualify under those
requirements. Borrower also understand that Borrower shall remain responsible
under the Loan for any amounts not forgiven, and that interest payable under the
Loan will not be forgiven but that the SBA may pay the Loan interest on forgiven
amounts. D. Forgiveness is not automatic and Borrower must request it. Borrower
is not relying on Lender for its understanding of the requirements for
forgiveness such as eligible expenditures, necessary records/documentation, or
possible reductions due to changes in number of employees or compensation.
Rather Borrower will consult the SBA’s program materials. E. The application for
this Loan is subject to review and that Borrower may not receive the Loan. The
Loan also remains subject to availability of funds under the SBA’s Payment
Protection Program, and to the SBA issuing an SBA loan number. 7. DEFAULT.
Borrower is in default under this Note if Borrower: A. Fails to make a payment
when due under the Note or otherwise fails to comply with any provision of this
Note. B. Does not disclose, or anyone acting on its behalf does not disclose,
any material fact to Lender or SBA. C. Makes, or anyone acting on its behalf
makes, a materially false or misleading representation, attestation or
certification to Lender or SBA in connection with Borrower’s request for this
Loan under the CARES Act, or makes a false certification under paragraph 5 of
this Note. D. Fails to comply with all of the provisions of this Note. E.
Becomes the subject of a proceeding under any bankruptcy or insolvency law, has
a receiver or liquidator appointed for any part of its business or property, or
makes an assignment for the benefit of creditors. F. Reorganizes, merges,
consolidates, or otherwise changes ownership or business structure without
Lender's prior written consent. G. Becomes the subject of a civil or criminal
action that Lender believes may materially affect Borrower's ability to pay this
Note. 8. LENDER'S RIGHTS IF THERE IS A DEFAULT. Without notice or demand and
without giving up any of its rights, Lender may:

 

 

[exh101_04.jpg]

A. Require immediate payment of all amounts owing under this Note. B. Collect
all amounts owing from Borrower. C. File suit and obtain judgment. 9. LENDER'S
GENERAL POWERS. Without notice or Borrower's consent, Lender may incur expenses
to collect amounts due under this Note and enforce the terms of this Note. Among
other things, the expenses may include reasonable attorney's fees and costs. If
Lender incurs such expenses, it may demand immediate repayment from Borrower or
add the expenses to the principal balance; 10. GOVERNING LAW AND VENUE; WHEN
FEDERAL LAW APPLIES. When SBA is the holder, this Note shall be interpreted and
enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law. If the SBA is not the holder, this Note shall be governed by and
construed in accordance with the laws of the State of Ohio where the main office
of Lender is located. MATTERS REGARDING INTEREST TO BE CHARGED BY LENDER AND THE
EXPORTATION OF INTEREST SHALL BE GOVERNED BY FEDERAL LAW (INCLUDING WITHOUT
LIMITATION 12 U.S.C. SECTIONS 85 AND 1831u) AND THE LAW OF THE STATE OF OHIO.
Borrower agrees that any legal action or proceeding with respect to any of its
obligations under this Note may be brought by Lender in any state or federal
court located in the State of Ohio, as Lender in its sole discretion may elect.
Borrower submits to and accepts in respect of its property, generally and
unconditionally, the non - exclusive jurisdiction of those courts. Borrower
waives any claim that the State of Ohio is not a convenient forum or the proper
venue for any such suit, action or proceeding. The extension of credit that is
the subject of this Note is being made by Lender in Ohio. 11. SUCCESSORS AND
ASSIGNS. Under this Note, Borrower includes its successors, and Lender includes
its successors and assigns. 12. GENERAL PROVISIONS. A. Borrower must sign all
documents necessary at any time to comply with the Loan. B. Borrower’s execution
of this Note has been duly authorized by all necessary actions of its governing
body. The person signing this Note is duly authorized to do so on behalf of
Borrower. C. This Note shall not be governed by any existing or future credit
agreement or loan agreement with Lender. The liabilities guaranteed pursuant to
any existing or future guaranty in favor of Lender shall not include this Note.
The liabilities secured by any existing or future security instrument in favor
Lender shall not include this Note. D. Lender may exercise any of its rights
separately or together, as many times and in any order it chooses. Lender may
delay or forgo enforcing any of its rights without giving up any of them. E.
Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note. F. If any part of this Note is unenforceable,
all other parts remain in effect. DocuSign Envelope ID: 496E3678 - 2AD3 - 4B91 -
942D - 24C91E840A19

 

 

[exh101_05.jpg]

By: Printed Name: Title: Date Signed: DocuSign Envelope ID: 496E3678 - 2AD3 -
4B91 - 942D - 24C91E840A19 G. To the extent allowed by law, Borrower waives all
demands and notices in connection with this Note, including presentment, demand,
protest, and notice of dishonor. H. Borrower's liability under this Note will
continue with respect to any amounts SBA may pay Bank based on an SBA guarantee
of this Note. Any agreement with Bank under which SBA may guarantee this Note
does not create any third party rights or benefits for Borrower and, if SBA pays
Bank under such an agreement, SBA or Bank may then seek recovery from Borrower
of amounts paid by SBA. I. Lender reserves the right to modify the Note Amount
based on documentation received from Borrower. 13. ELECTRONIC SIGNATURES.
Borrower’s electronic signature shall have the same force and effect as an
original signature and shall be deemed (i) to be "written" or "in writing" or an
“electronic record”, (ii) to have been signed and (iii) to constitute a record
established and maintained in the ordinary course of business and an original
written record when printed from electronic files. Such paper copies or
"printouts," if introduced as evidence in any judicial, arbitral, mediation or
administrative proceeding, will be admissible as between the parties to the same
extent and under the same conditions as other original business records created
and maintained in documentary form . 14. BORROWER’S NAME AND SIGNATURE Borrower:
The Joint Corporation Jake Singleton CFO 4/9/2020

